PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tadaie et al. 
Application No. 16/701,374
Filed: 3 Dec 2019
For: Organic Energy Drink

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed May 9, 2022, in the above-identified application, which is being treated as a petition under 37 CFR 1.137(a) to revive the above-identified application.

The petition under 37 CFR 1.137(a) is DISMISSED.

On October 1, 2021, the Office mailed a non-final Office action, which set a period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on January 5, 2022. On April 13, 2022, the Office mailed a Notice of Abandonment. On May 9, 2022, petitioner filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  
(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The rules and statutory provisions governing the operations of the United States Patent and Trademark Office (USPTO) require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $525.00 for petitioners claiming micro entity status.

The petition in the above-identified application was not accompanied by payment of the required fee. No consideration on the merits can be given to the petition until the required fee is received.

It is recognized that petitioner is asserting that the cause of delay is due to COVID-19. The USPTO provided relief due to the effects of COVID-19 in the form of a waiver of the petition fee under 37 CFR 1.17(m) for filing a petition under 37 CFR l.137(a) for applications that became abandoned on or before June 30, 2020. To be entitled to such relief, the petition under 37 CFR 1.137(a) was required to be accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (I)(l)(b) of the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economics Security Act and Other Relief Available to Patent Applicants and Patentees dated April 28, 2020 (April 2020 Notice).1 Furthermore, all petitions seeking waiver of the petition fee under 37 CFR 1.17(m) were required to be filed by July 31, 2020 (See the June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economics Security Act and Other Relief Available to Applicants and Patentees dated June 29, 2020).

Here, the application is not eligible for a petition fee waiver under the CARES Act relief because the application was abandoned after June 30, 2020, and the petition was filed after July 31, 2020. Furthermore, the instant petition is not accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (I)(l)(b) of the April 2020 Notice.

In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states.


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


A paper not properly signed by a person having authority to prosecute the application is not entered. This applies, for instance, where the amendment (or other paper) is signed by only one of four applicants and the one signing has not been given a power of attorney by the other applicants. Here, the current applicant consists of four inventor-applicants. As such, papers must be signed by all four inventor-applicants or a registered practitioner, unless a properly executed power of attorney is provided to less than all the inventor-applicants.2 

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistance is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450


Further correspondence with respect to this petition decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions


By internet:		EFS-Web3 

Any questions concerning this decision may be directed to Petitions Examiner Kristen Matter at 571-272-5270.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 All USPTO notices regarding COVID-19 relief are available online at www. https://www.uspto.gov/coronavirus 
        2 Form PTO/SB/81 (available online at https://www.uspto.gov/sites/default/files/documents/aia00081.pdf) may be used to give power of attorney to one or more of the joint inventors.  
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).